 1   Robert H. Rexrode
     California Bar No. 230024
 2   Law Offices of Robert H. Rexrode
     427 C Street, Suite 310
 3   San Diego, Ca. 92101
     (619) 630-4435
 4   robert_rexrode@rexrodelawoffices.com

 5

 6                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 7                           (HONORABLE CYNTHIA A. BASHANT)

 8   UNITED STATES OF AMERICA,                     Case No.: 19cr1697-BAS
                     Plaintiff,                    Date: June 17, 2019
 9
                                                   Time: 21:00 p.m.
     vs.
10
                                                   NOTICE OF MOTION & MOTION
     SAUL LEAL,                                    FOR DISCOVERY
11
                     Defendant.
12

13   I.      Notice of Motion

14           Please be advised that Counsel seeks to have the following motion granted.

15   II.     Motion for Discovery

16           A. Charge

17           Mr. Saul Leal is charged in a one-count information with importing a

18   controlled substance into the United States.

19   //

20   //
     Notice of Motion & Motion                 1                                    19cr1697
21
 1          B. Discovery provided thus far

 2          Counsel has thus far received the type and amount of discovery associated

 3   with this type of case, at this point in the case. Counsel also has no reason to

 4   believe discovery will be anything other than prompt and amicable.

 5          C. General discovery Request

 6          Nonetheless, to protect Mr. Leal’s constitutional and statutory rights if the

 7   need arise, Counsel requests production of all materials to which Mr. Leal is

 8   entitled to under Federal Rule of Criminal Procedure 16 and the United States

 9   Constitution. This request includes materials covered by Brady v. Maryland and

10   Federal Rule of Evidence 404 and encompasses any information that may be

11   material—meaning helpful or relevant—to the preparation of the defense’s case, or

12   to the decision whether to pursue or abandon a line of defense.1

13          D. Conclusion

14          Mr. Leal asks that the Court grant her motion.

15                                              /s Robert H. Rexrode
         Date: May 30, 2019
                                                Robert H. Rexrode
16

17

18

19   1
      See United States v. Hernandez-Meza, 720 F.3d 760, 768 (9th Cir. 2013); United
     States v. Doe, 705 F.3d 1134, 1151 (9th Cir. 2013); United States v. Budziak, 697
20   F.3d 1105, 1111 (9th Cir. 2012).
     Notice of Motion & Motion               2                                    19cr1697
21
